Order, Concurring Opinion On Denial of En Banc Relief, and Dissenting
Opinions From Denial of En Banc Relief filed August 3, 2021.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00886-CR


                          RAMON RIOS, III, Appellant

                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1491213


                                   ORDER
      Appellant Ramon Rios, III filed a Motion for En Banc Reconsideration, and
a majority of this court voted to grant the motion. By setting this case for submission
with oral argument before this court, sitting en banc, and by having the case
submitted in this manner, this court implicitly granted en banc reconsideration. A
majority of the en banc court has concluded that en banc reconsideration was
improvidently granted. Therefore, this Court VACATES and WITHDRAWS its
granting of en banc reconsideration in this case as improvidently granted, and this
Court DENIES Appellant Ramon Rios, III’s Motion for En Banc Reconsideration.
                                                           PER CURIAM
En Banc Court consists of Chief Justice Christopher and Justices Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, Poissant, and Wilson. Chief Justice Christopher
and Justices Wise, Jewell, Zimmerer, and Wilson join in this order. Justices Bourliot,
Spain, Hassan, and Poissant would have the en banc court decide this case. Justice
Zimmerer authored a Concurring Opinion On Denial of En Banc Relief. Justice
Hassan authored a Dissenting Opinion From Denial of En Banc Relief, in which
Justices Bourliot and Spain joined. Justice Poissant authored a Dissenting Opinion
From Denial of En Banc Relief.

Publish — Tex. R. App. P. 47.2(b).




                                          2